DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 was filed on the application filing date of 11/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in Fig. 5 Item #535 says "SELECT AN EXTERNDER ASSEMBLY TO MAKE d SMALL THAN THE PREDETERMINED THRESHOLD" which should be revised to say "SELECT AN EXTENDER ASSEMBLY TO MAKE d SMALLER THAN THE PRETERMINED THRESHOLD".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 Specification Page 2 Line 28 "Because sprinkler heads be installed" should be revised to "Because sprinkler heads are installed"
Specification Page 3 Lines 8-10 “portion that configured to guide water flow direction and includes an inclined part 230a and a vertical part 230b. The lower apparatus 105 also includes a gear assembly 235 that attached with the vertical part” should be revised to “portion that is configured to guide water flow direction and includes an inclined part 230a and a vertical part 230b. The lower apparatus 105 also includes a gear assembly 235 that is attached with the vertical part”
Specification Page 3 Line 20-21 “that can make the shaft 220 passes through” should be revised to “that can make the shaft 220 pass through”
Specification Page 5 Lines 1-3 “a user may identify the distance is too big, a corresponding head extension device is selected to fix the sprinkler head (e.g., the sprinkler head 100A) and make the distance is below the predetermined threshold” should be revised to “a user may identify that the distance is too big, a corresponding head extension device is selected to fix the sprinkler head (e.g., the sprinkler head 100A) and make the distance be below the predetermined threshold”
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
The adjective “hollow” is used to modify various elements throughout the pending claims, and to ensure proper antecedent basis this adjective should be consistently used 
In Claims 1 and 10 “is disposed within disposed within the cap” should be revised to “is disposed within the cap”
In Claims 1-20 item numbers from the drawing should not be listed in the claims
Claim 20 Line 1 states “The sprinkler head extension apparatus of Claim 1” however based on the ordering of the claim and the repetition of limitations from Claim 1 in Claim 20 it may be intended to state “The sprinkler head extension apparatus of Claim 19” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "biasing member" in claims 1,10, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “biasing member” corresponds to the disclosure in Page 3 Lines 12-14, "The lower apparatus 105 also includes a spring 240. The spring 240 is configured to wrap around the shaft 220. The spring 240 is biased such that when the water pressure is removed, the spring 240 causes the shaft 220 to retract”.  Based on the disclosure and the claims as a whole the examiner interprets biasing member to be a coiled spring and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,  recite the limitation "the body upper longitudinal end" in Claim 1 Page 8 Line 2, Claim 10 Page 10 Line 24, and Claim 19 Page 13 Line 24.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, all instances of “the body upper longitudinal end” will be replaced with “the upper body longitudinal end”. 
Claims 2-9 and 20 depend on Claim 1 and Claims 11-18 depend on Claim 10, therefor they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 states "The sprinkler head extension apparatus of claim 1, wherein the cap extender (320) comprises a hollow bridge section (325b) disposed between an lower cap longitudinal end and an upper cap longitudinal end, wherein a bridge radius of the bridge section is less than both: (I) a lower cap longitudinal end radius of the lower cap longitudinal end, and (II) an upper cap longitudinal end radius of the upper cap longitudinal end" however this Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 10,814,343 to Ketterling (“Ketterling”) in view of US Patent 8,136,742 to Cordua (“Cordua”). 
Regarding Claims 1, 7 and 20, Ketterling discloses a sprinkler head extension apparatus (Fig. 10 # 30) comprising: a hollow spray head body (Fig. 10 #22) extending along a longitudinal axis, and having a lower body longitudinal end and an upper body longitudinal end; a hollow shaft (Fig. 10 # 26) extending along the longitudinal axis and disposed within the hollow spray head body, such that the hollow spray head body and the hollow shaft are coaxially aligned with one another (Fig. 10), wherein the hollow shaft has a lower shaft longitudinal end and an upper shaft longitudinal end (Fig. 10), the hollow shaft is configured to facilitate a flow of fluid through the hollow shaft from the lower shaft longitudinal end to the upper shaft longitudinal end (Fig. 10 # 26 being a sprinkler riser); a hollow shaft extender (Fig. 5 # 20) extending along the longitudinal axis and mechanically and releasably coupled to the hollow shaft, such that the hollow spray head body, the hollow shaft, and the hollow shaft extender are coaxially aligned with one another (Fig. 10), wherein the hollow shaft extender has a lower extender longitudinal end and a upper extender longitudinal end (Fig. 10), wherein the hollow shaft extender couples at the lower extender longitudinal end to the upper shaft longitudinal end of the hollow shaft (Fig. 10), wherein the hollow shaft extender is configured to facilitate the flow of fluid through the hollow shaft extender from the lower extender longitudinal end to the upper extender longitudinal end (Fig. 10); a hollow cap extender (Figs. 1-4 # 10) extending along the longitudinal axis and mechanically and releasably coupled to the upper body longitudinal end, such that the hollow spray head body, the hollow shaft, the hollow shaft extender, and the hollow cap extender are coaxially aligned with one another (Fig. 10), wherein the hollow shaft extender is disposed within the hollow cap extender (Fig. 10), wherein the hollow cap extender comprises a hollow bridge section disposed between a lower cap longitudinal end and an upper cap longitudinal end (Fig. 3, the hollow bridge section  of #10 including #23 and #18), wherein a bridge radius of the hollow bridge section is less than both: a lower cap 
As to Claims 1 and 20 Ketterling fails to disclose a sprinkler head extension apparatus comprising a biasing member operably coupled to the hollow shaft and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body, and as to Claim 7 Ketterling fails to disclose wherein the biasing member comprises a coiled spring coiled around the hollow shaft.
However, Cordua teaches a sprinkler head extension apparatus (Fig. 1 #10) comprising a biasing member (Fig. 1 # 42) operably coupled to a hollow shaft (Fig. 1 #26) and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body (Fig. 1 #12) , wherein the biasing member comprises a coiled spring coiled around the hollow shaft (Fig. 1 # 42) for the purpose of allowing the hollow-shaft to pop-up to extend upwards at a greater height than the length of the hollow spray head body (Abstract Lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprinkler head extension apparatus of Ketterling to further comprise a biasing member operably coupled to the hollow shaft and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body, wherein the biasing member 
As to Claim 2, Ketterling further discloses wherein the upper shaft longitudinal end comprises upper shaft threads that couple at the lower extender longitudinal end, to mechanically and releasably couple the hollow shaft extender to the hollow shaft (Fig. 10, Col. 5 Lines 60-64). 
As to Claim 3, Ketterling further discloses wherein the lower extender longitudinal end comprises lower extender threads (Fig. 8 # 42) that couple to the upper shaft threads, to mechanically and releasably couple the hollow shaft extender to the hollow shaft (Fig. 10, Col. 5 Lines 60-64).
As to Claim 4, Ketterling further discloses wherein the upper extender longitudinal end comprises upper extender threads (Fig. 8 #40) that couple to the top nozzle, to mechanically couple the top nozzle to the upper extender longitudinal end (Fig. 10, Col. 5 Lines 54-60).
As to Claims 5-6, Ketterling further discloses wherein the upper body longitudinal end can comprise upper body threads that couple to the hollow cap extender (#10), to mechanically and releasably couple the hollow cap extender to the hollow spray head body and wherein the lower extender longitudinal end can comprise lower cap threads that couple to the upper body threads, to mechanically and releasably couple the hollow cap extender to the hollow shaft (Col. 3 Lines 60-67 and Col. 4 Line 1 “The lower end of gripping head 10 is configured for removable attachment to the cap 24 of a sprinkler 22 that may be any one of a variety of commercially available pop-up sprinklers”….”The configuration of the lower end of gripping head 10 that provides the means for removable attachment of the gripping head to the cap of a sprinkler may vary. For example, the removable attachment means may comprise a threaded connection”).
As to Claim 8, Ketterling further discloses wherein the hollow cap extender (Fig. 10 # 10) comprises an aperture (Fig. 10 # 18) in which the top nozzle (Fig. 10 # 27) is disposed.
As to Claim 9 Ketterling fails to disclose further comprising a seal member that receives the hollow shaft at the upper shaft longitudinal end, and is configured to seal the sprinkler head extension apparatus to isolate the flow of fluid through the hollow shaft. 
However, Cordua further teaches a sprinkler head extension apparatus (Fig. 1) comprising a seal member (Fig. 1 #86 secondary seal) that receives a hollow shaft (Fig. 1 #70 tubular body) at an upper shaft longitudinal end and is configured to seal the sprinkler head extension apparatus to isolate the flow of fluid through the hollow shaft for the purpose of preventing water leakage (Col. 4 Lines 44-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprinkler head extension apparatus of Ketterling to further comprise a seal member that receives the hollow shaft at the upper shaft longitudinal end, and is configured to seal the sprinkler head extension apparatus to isolate the flow of fluid through the hollow shaft, as taught by Cordua for the purpose of preventing water from leaking out of the sprinkler head extension apparatus. 
Regarding Claims 10 and 16, Ketterling discloses a sprinkler head extension apparatus (Fig. 10 # 30) comprising: a hollow spray head body (Fig. 10 #22) extending along a longitudinal axis, and having a lower body longitudinal end and an upper body longitudinal end; a hollow shaft (Fig. 10 # 26) extending along the longitudinal axis and disposed within the hollow spray head body, such that the hollow spray head body and the hollow shaft are coaxially aligned with one another (Fig. 10), wherein the hollow shaft has a lower shaft longitudinal end and an upper shaft longitudinal end (Fig. 10), the hollow shaft is configured to facilitate a flow of fluid through the hollow shaft from the lower shaft longitudinal end to the upper shaft longitudinal end (Fig. 10 # 26 being a sprinkler riser); a hollow shaft extender (Fig. 5 # 20) extending along the longitudinal axis and mechanically and releasably coupled to the hollow shaft, such that the hollow spray head body, the hollow shaft, and the hollow shaft extender are coaxially aligned with one another (Fig. 10), wherein the hollow shaft extender has a lower extender longitudinal 
As to Claim 10 Ketterling fails to disclose a sprinkler head extension apparatus comprising a biasing member operably coupled to the hollow shaft and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body, and as to Claim 16 Ketterling fails to disclose wherein the biasing member comprises a coiled spring coiled around the hollow shaft.
However, Cordua teaches a sprinkler head extension apparatus (Fig. 1 #10) comprising a biasing member (Fig. 1 # 42) operably coupled to a hollow shaft (Fig. 1 #26) and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body (Fig. 1 #12) , wherein the biasing member comprises a coiled spring coiled around the hollow shaft (Fig. 1 # 42) for the purpose of allowing the hollow-shaft to pop-up to extend upwards at a greater height than the length of the hollow spray head body (Abstract Lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprinkler head extension apparatus of Ketterling to further comprise a biasing member operably coupled to the hollow shaft and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body, wherein the biasing member comprises a coiled spring coiled around the hollow shaft, as taught by Cordua for the purpose of allowing the hollow-shaft to pop-up to extend upwards at a greater height than the length of the hollow spray head body. 
As to Claim 11, Ketterling further discloses wherein the upper shaft longitudinal end comprises upper shaft threads that couple at the lower extender longitudinal end, to mechanically and releasably couple the hollow shaft extender to the hollow shaft (Fig. 10, Col. 5 Lines 60-64). 
As to Claim 12, Ketterling further discloses wherein the lower extender longitudinal end comprises lower extender threads (Fig. 8 # 42) that couple to the upper shaft threads, to mechanically and releasably couple the hollow shaft extender to the hollow shaft (Fig. 10, Col. 5 Lines 60-64).
As to Claim 13, Ketterling further discloses wherein the upper extender longitudinal end comprises upper extender threads (Fig. 8 #40) that couple to the top nozzle, to mechanically couple the top nozzle to the upper extender longitudinal end (Fig. 10, Col. 5 Lines 54-60).
As to Claims 14-15, Ketterling further discloses wherein the upper body longitudinal end can comprise upper body threads that couple to the hollow cap extender (#10), to mechanically and releasably couple the hollow cap extender to the hollow spray head body and wherein the lower extender longitudinal end can comprise lower cap threads that couple to the upper body threads, to mechanically and releasably couple the hollow cap extender to the hollow shaft (Col. 3 Lines 60-67 and Col. 4 Line 1 “The lower end of gripping head 10 is configured for removable attachment to the cap 24 of a sprinkler 22 that may be any one of a variety of commercially available pop-up sprinklers”….”The configuration of the lower end of gripping head 10 that provides the means for removable attachment 
As to Claim 17, Ketterling further discloses wherein the hollow cap extender (Fig. 10 # 10) comprises an aperture (Fig. 10 # 18) in which the top nozzle (Fig. 10 # 27) is disposed.
As to Claim 18 Ketterling fails to disclose further comprising a seal member that receives the hollow shaft at the upper shaft longitudinal end, and is configured to seal the sprinkler head extension apparatus to isolate the flow of fluid through the hollow shaft. 
However, Cordua further teaches a sprinkler head extension apparatus (Fig. 1) comprising a seal member (Fig. 1 #86 secondary seal) that receives a hollow shaft (Fig. 1 #70 tubular body) at an upper shaft longitudinal end and is configured to seal the sprinkler head extension apparatus to isolate the flow of fluid through the hollow shaft for the purpose of preventing water leakage (Col. 4 Lines 44-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprinkler head extension apparatus of Ketterling to further comprise a seal member that receives the hollow shaft at the upper shaft longitudinal end, and is configured to seal the sprinkler head extension apparatus to isolate the flow of fluid through the hollow shaft, as taught by Cordua for the purpose of preventing water from leaking out of the sprinkler head extension apparatus. 
Regarding Claim 19, Ketterling discloses a sprinkler head extension apparatus (Fig. 10 # 30) comprising: a hollow spray head body (Fig. 10 #22) extending along a longitudinal axis, and having a lower body longitudinal end and an upper body longitudinal end; a hollow shaft (Fig. 10 # 26) extending along the longitudinal axis and disposed within the hollow spray head body, such that the hollow spray head body and the hollow shaft are coaxially aligned with one another (Fig. 10), wherein the hollow shaft has a lower shaft longitudinal end and an upper shaft longitudinal end (Fig. 10), the hollow shaft is configured to facilitate a flow of fluid through the hollow shaft from the lower shaft longitudinal end to 
As to Claim 19 Ketterling fails to disclose a sprinkler head extension apparatus comprising a biasing member operably coupled to the hollow shaft and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body.
However, Cordua teaches a sprinkler head extension apparatus (Fig. 1 #10) comprising a biasing member (Fig. 1 # 42) operably coupled to a hollow shaft (Fig. 1 #26) and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body (Fig. 1 #12), for the purpose of allowing the hollow shaft to pop-up to extend upwards at a greater height than the length of the hollow spray head body (Abstract Lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprinkler head extension apparatus of Ketterling to further comprise a biasing member operably coupled to the hollow shaft and configured to bias the hollow shaft in a longitudinal direction relative to the hollow spray head body, as taught by Cordua for the purpose of allowing the hollow-shaft to pop-up to extend upwards at a greater height than the length of the hollow spray head body. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9,481,003 to Clark et al. discloses a sprinkler head extension apparatus comprising a hollow shaft, biasing spring member that surrounds the hollow shaft, and a seal member that receives the holl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 10, 2021